Dismissed and Memorandum Opinion filed January 10, 2008







Dismissed
and Memorandum Opinion filed January 10, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-01000-CR
____________
 
JOSUE SANDOVAL, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
180th District Court
Harris County, Texas
Trial Court Cause No. 1055431
 

 
M E M O R A N D U M   O P I N I O N




Appellant
entered a guilty plea to aggravated sexual assault of a child  In accordance
with the terms of a plea bargain agreement with the State, on July 7, 2006, the
trial court deferred a finding of guilt and placed appellant on community
supervision for five years and assessed a fine of $250.  After finding the
allegations in the State=s motion to adjudicate true, the trial court adjudicated
appellant=s guilt and  sentenced him on October 29, 2007, to confinement for seven
years in the Institutional Division of the Texas Department of Criminal Justice
and assessed a fine of $250.  As part of appellant=s stipulation of evidence, he waived
any right of appeal with the understanding that the prosecutor would recommend
a seven-year sentence.  Appellant filed a pro se notice of appeal.  We dismiss
the appeal.  
The
trial court entered a certification of the defendant=s right to appeal in which the court
certified that the defendant waived the right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial
court=s certification is included in the
record on appeal.  See Tex. R. App.
P. 25.2(d).  The record supports the trial court=s certification.  See Dears v.
State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).
Accordingly,
we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed January
10, 2008.
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore.
Do Not Publish C Tex. R. App. P. 47.2(b).